       Case 3:19-cv-00008-DPM Document 51 Filed 01/15/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JOHANNES PIETER JANSE VAN
RENS BURG; GRAHAM PATRI CI<
THEUNISSEN; ZEB VANWYK;
JACOBUS JOHANNES RABIE; and
SHAUN NIEUWOUDT                                               PLAINTIFFS

v.                          No. 3:19-cv-8-DPM

ROBERT HOOD; MICHAEL HOOD,
both dfb/a Hood Brothers Farms; and
HOOD BROTHERS FARMS                                        DEFENDANTS

                                  ORDER
     Joint report regarding the settlement agreement, Doc. 50,
appreciated. Joint motion, Doc. 48, granted. The proposed settlement
is fair, reasonable, and adequate. Lynn's Food Stores, Inc. v. United States,
679 F.2d 1350, 1353 (11th Cir. 1982); see also Barbee v. Big River Steel, LLC,
927 F.3d 1024, 1027 (8th Cir. 2019); Melgar v. OK Foods, 902 F.3d 775, 779
(8th Cir. 2018). It reflects a good-faith resolution of a bona fide wages
dispute and other claims. The attorney's fee was negotiated separately,
without regard to Plaintiffs' FLSA claim, and the Court sees no conflict
of interest in the circumstances here.       Barbee, 927 F.3d at 1027 n.1.
Counsel put substantially more work into the case than they've agreed
to get paid for. The Court will dismiss the complaint with prejudice
and retain jurisdiction for a time to enforce the settlement.
 Case 3:19-cv-00008-DPM Document 51 Filed 01/15/21 Page 2 of 2




So Ordered.


                            D.P. Marshall Jr.
                            United States District Judge




                             -2-
